Title: From George Washington to Major General Nathanael Greene, 9 November 1776
From: Washington, George
To: Greene, Nathanael



Dear Sir
White Plains Novr 9th 1776

Since my Letters of y⟨e⟩sterday two Deserters have got in from the Enemy (at Dobbs’s Ferry) who relate m⟨a⟩ny circumstances in proof of the Enemys Intention of crossing into the Jerseys at or near Dobbs’s Ferry under cover of a Cannonade from their Shipping.
These Deserters say that Boats were to have been brought up (from New York they add, but possibly they may be brought from the Sound by the way of Harlem River) as last Night & that thei⟨r⟩ Troops were ordered to have five days Provisions ready dressed.
If there is a possibility of stopping these Boats it would be well to attempt it—A Reinforcement is by this time I expect on the West side the River Marching to your assistance—Other Troops are passing up on this side & will I hope be ready to cro⟨ss⟩ tomorrow—the Force on your own side under Genls Mercer & Stephen you will consider how best to Imploy. keep an attentive watch upon the Enemy—I shall soon be with you; in the Interim I am Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington

